EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the After Final Amendment filed March 17, 2021 have been received, considered and entered by Examiner.

WITHDRAWN REJECTIONS
The obviousness double patenting rejections based on USPN 9,758,292, USPN 9,688,456 and USPN 9,346,605 have been withdrawn due to Applicant’s amendments in claim 15 in the After Final Amendment filed March 17, 2021 (incorporation of claim 16 into claim 15).
The 35 U.S.C. 102 and 103 rejections of the claims have been withdrawn due to Applicant’s amendments in claim 15 in the After Final Amendment filed March 17, 2021 (incorporation of claim 16 into claim 15).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the Examiner’s amendment was not sought because the Examiner’s Amendment cancels claims 18-20 that were withdrawn without traverse (MPEP 821.02), and the withdrawn claims 18-20 are not otherwise eligible for rejoinder. See the requirements for rejoinder provided in MPEP 821.04. The Group I claims were elected without traverse in the Response filed April 16, 2020.

The application is amended as follows:

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application is amended as follows:

In the claims:

Cancel claims 18-20.

Allowable Subject Matter
Claims 2-8, 10-15 and 17 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 15, the prior art of record fails to teach or suggest an insulative cup as claimed having structural and compositional characteristics that correspond to the claimed structural and compositional limitations, including having (1) the claimed layer structure in the side wall of the cup as recited in the last four lines of the claim, (2) where the cup is substantially free of adhesive and (3) the body comprises a sheet comprising insulative cellular non-aromatic polymeric material having localized plastic deformation such that the body has the first and second material segments having the different relative densities as claimed (second density lower than first density). Neither of the closest prior art of record, Li et al. (USPN 10,059,037) nor Euler et al. (US 2014/0166674), teach or suggest to one of ordinary skill in the art at the time of the filing of the application the claimed cup, including a cup having the combination items (1), (2) and (3) identified above, that is capable of performing per the “without fracturing the insulative cellular non-aromatic polymeric material so that a predetermined insulative characteristic is maintained in the body” functional limitation of lines 9-10 of claim 15.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782